Citation Nr: 1112283	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse presented testimony at a Board hearing at the RO in February 2009, and a transcript of the hearing is associated with his claims folder.  The case was remanded to the RO in December 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in December 2009 in an attempt to verify the Veteran's alleged stressor of having witnessed the death of a soldier as a result of a grenade accident on the grenade range at Ft. Lewis, Washington, in the fall of 1968.  The Veteran claims to have been delivering meals to the soldiers on the range when it happened.  A private health care provider felt in March 2006 that the Veteran has PTSD due to this incident.  The RO duly attempted to verify the claimed stressor which the Veteran had alleged had occurred between September and November 1968, but the claimed incident was not verified.  

However, in July 2010, a statement from the Veteran was received at the RO to the effect that the Veteran now claimed that the incident occurred between July and August of 1968.  The RO forwarded the statement to AMC where the claims file was located, but no action was taken by AMC before it forwarded the Veteran's claims file back to the Board.  Although the Board regrets further delay, appellate review is not proper at this time pending RO/AMC action on the new information furnished by the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate request to the Joint Services Records Research Center (JSRRC), or any other appropriate repository, for information regarding any fatal grenade training accident at Fort Lewis, Washington during the period from July to August 1968.  

2.  If, and only if, the claimed stressor is corroborated, the Veteran should be scheduled for a VA PTSD examination to ascertain whether he suffers from PTSD related to the stressor.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

3.  Thereafter, the Veteran's pending claim in light of should be readjudicated in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


